DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: control means in claims 1, 2, 3, 5 & 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3 & 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 3 recites the limitation “the at least one characteristic of ink flow" in claim 3 and “the at least one characteristic” in claim 4.   There is insufficient antecedent basis for this limitation in the claim. Are they the same characteristics or are they different.  In other words, are the characteristics relating to the ink flow, the pressure or the ink flow in reference to the pressure.   
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert Elchinger (US 4442440).
Elchinger disclose the following claimed limitations:
* Re clm 1, a continuous inkjet printer (Abst., col 3, lines 16-37, figs 1-4);
* a printhead/1/ that includes first and second ink droplet generators/nozzles, 2/, each operable to generate a stream of ink droplets/3/, 
* a common gutter/9/ arranged to receive unprinted ink droplets/3/ from the first and second ink droplet generators/nozzles, 2/, 
* the printer further including control means/27/ configured to determine receipt into the common gutter/9/ of ink droplets from the first and second ink droplet generators/nozzle, 2/;
* wherein the control means/27/ are operable to use a single sensor/16/ to determine 
receipt into the common gutter/9/ of ink droplets from one, both, or neither of the first and second ink droplet generators/nozzles, 2/ (col 4, lines 8-18, 36-43, fig 1-3).

* Re clm 3, wherein the control means are configured to identify the at least one characteristic of ink flow/determines if the ink flow is to the left or right of the sensor, drop stream alignment/ as the first and then the second ink droplet generator are brought into operation in sequence. (col 4, lines 8-18, 36-43, fig 1-3).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elchinger (US 4442440) in view of Lin et al. (US 4746929).
Elchinger disclose all of the claimed limitations except for the following:
   * Re clm 4, wherein the single sensor is a pressure sensor and the at least one characteristic comprises a pressure level and/or a rate of change of a pressure level in the gutter line connected to the common gutter.
Lin et al. disclose the following claimed limitation:
* Re clm 4, wherein the single sensor/32/ is a pressure sensor and the at least one characteristic comprises a pressure level and/or a rate of change of a pressure level in the gutter line/conduit, 33/ connected to the common gutter/37/ (col 3, line 64-col, line 18, col 6, line 17, figs 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the single sensor is a pressure sensor and the at least one characteristic comprises a pressure level and/or a rate of change of a pressure level in the gutter line connected to the common gutter, taught by Lin et al. into Elchinger for the purpose of maintaining pressurized ink maintaining stable operation.   
12.	Claim(s) 2 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert Elchinger (US 4442440) in view of Smith et al (US 2017/0197406).
Gilbert Elchinger discloses all of the claimed limitations except for the following:
	* Re clm 2, wherein the control means are configured to identify at least one characteristic of ink flow through a gutter line connected to the common gutter, the at least one characteristic being associated with receipt into the common gutter of ink from one, both, or neither of the first and second ink droplet generators.  

* Re clm 5, wherein the control means are configured to determine receipt into the common gutter of ink droplets from the first ink droplet generator by identifying using the pressure sensor a first substantially stable pressure level in the gutter line, and to determine receipt into the common gutter of ink droplets from the first and second droplet generators by identifying using the pressure sensor a second substantially stable pressure level in the gutter line after identification of the first substantially stable pressure level in the gutter line.
Smith et al. discloses the following:
* Re clm 2, wherein the control means/print circuit board, 92/ are configured to identify at least one characteristic of ink flow through a gutter line connected to the common gutter, the at least one characteristic being associated with receipt into the common gutter of ink from one, both, or neither of the first and second ink droplet generators (paras 0031-0033, figs 1-3).  

Re clm 5, wherein the control means/printed circuit board, 92/ are configured to determine receipt into the common gutter/50/ of ink droplets/64/ from the first ink droplet generator/32/ by identifying using the pressure sensor/sensor 72 monitor a flow of ink in the gutter/ a first substantially stable pressure level in the gutter line, and to determine receipt into the common gutter of ink droplets from the first and second droplet generators by identifying using the pressure sensor a second substantially stable pressure level in the gutter line after identification of the first substantially stable pressure level in the gutter line (Abst., paras 0032-0046, figs 1-3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the control means are configured to identify at least one characteristic of ink flow through a gutter line connected to the common gutter, the at least one characteristic being associated with receipt into the common gutter of ink from one, both, or neither of the first and second ink droplet generators.; and  wherein the control means are configured to determine receipt into the common gutter of ink droplets from the first ink droplet generator by identifying using the pressure sensor a first substantially stable pressure level in the gutter line, and to determine receipt into the common gutter of ink droplets from the first and second droplet generators by identifying using the pressure sensor a second substantially stable pressure level in the gutter line after identification of the first substantially stable pressure level in the gutter line, taught by Smith et al. into Elchinger for the purpose of improving proper placement of ink droplets.
13.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert Elchinger (US 4442440) in view of Hirota (US 4661822).      
Elchinger disclose all of the claimed limitaions except for the following:	
* Re clm 6, wherein the control means are configured to report a fault and/or to shut down the printer in the event the first substantially stable pressure or the second substantially stable pressure is not identified.
Hirota disclose the following claimed limitations:
* Re clm 6, wherein the control means/CPU, 92/ are configured to report a fault and/or to shut down the printer in the event the first substantially stable pressure or the second substantially stable pressure is not identified (col 18, line 67-col 19, line 32, col 19, line 34-col 22, line 65, figs 1-12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the control means are configured to report a fault and/or to shut down the printer in the event the first substantially stable pressure or the second substantially stable pressure is not identified, taught by Hirota into Elchinger for the purpose of increasing the reliability of a printer and reducing the frequency of checking or cleaning the head.
Communication With The USPTO
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853